Case: 18-20434      Document: 00514847657         Page: 1    Date Filed: 02/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 18-20434
                                                                                  FILED
                                                                          February 22, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
RAMON TORRES,

                                                 Plaintiff-Appellant

v.

DENISE COLLINS; JASON SANCHEZ; CHRIS DANIEL; KIM OGG; ED
GONZALEZ,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-1415


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ramon Torres appealed the district court’s denial, without prejudice, of
his motion to proceed in forma pauperis (IFP) in that court. Meanwhile, after
Torres filed the required documentation of his poverty, the district court
granted him leave to proceed IFP.             His appeal is moot, and there is no
appealable order that ended the litigation. See Thompson v. Drewry, 138 F.3d



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20434    Document: 00514847657    Page: 2   Date Filed: 02/22/2019


                                No. 18-20434

984, 985-86 (5th Cir. 1998). Accordingly, the appeal is DISMISSED for lack of
jurisdiction. Torres’s motion for leave to file a supplemental brief is DENIED.




                                      2